Citation Nr: 1008776	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from November 1986 to 
March 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied, in pertinent part, entitlement to 
service connection for carpal tunnel syndrome of the right 
hand.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record.

In November 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a November 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's claimed right hand carpal tunnel syndrome 
is not a result of any established event, injury, or disease 
during active service.


CONCLUSION OF LAW

Right hand carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in June 1997.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in January 2006 
and March 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in 
November 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA and private treatment records, 
and Social Security Administration disability records, have 
been obtained and associated with his claims file.  He has 
also been provided with VA examinations in May 1997 and July 
2009 to assess the nature and etiology of his claimed carpal 
tunnel syndrome.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records show that in March 1987, the 
Veteran smashed his right thumb resulting in a hematoma under 
the nail.  It was drained and treated.  In August 1988, he 
was treated for a laceration on the fifth digit of his right 
hand.  In July 1992, the Veteran sought emergency treatment 
for pain in his right hand.  He reported that he hit a 
punching bag machine with his right hand.  The examiner 
observed that the Veteran's right hand was tender to 
palpation, had edema, and had difficulty in achieving a full 
range of motion.  An x-ray report from that time revealed no 
fracture.  In October 1992, he was treated for a cat bite of 
the right forefinger.  A service treatment note from February 
1993 indicated that the Veteran complained right shoulder 
pain associated with mild numbness in his right hand.  The 
right arm was placed in a sling for four to six weeks.  On 
the March 1993 separation examination, it was noted that the 
Veteran's upper extremities were normal.

A January 1995 VA treatment record indicates that the Veteran 
was having trouble with both of his hands.  A nerve 
conduction study revealed normal distal latency of the right 
median motor and borderline slowed median sensory latency.  
The examiner opined that the findings were compatible with 
suspicious right carpal tunnel syndrome.  

In VA treatment records dated in June and August 1995 the 
Veteran was treated for dropping a transmission on his right 
hand.  No fracture was found on an x-ray report, and the 
Veteran complained that he was unable to lift any heavy 
objects.  The examiner noted he was tender on range of motion 
with pulses intact.  The examiner diagnosed wrist strain. 

Additional VA outpatient records from August and September 
1996 show that the Veteran complained of numbness in his 
hands. 

In a May 1997 VA examination report, the Veteran complained 
of right hand injuries in service, and was found to have 
good, equal, bilateral grip function, and normal dexterity.  
X-ray films revealed no sign of a fracture or dislocation, 
but there was an irregularity of the head of the fifth 
metacarpal bone which was possibly due to old trauma.  The 
diagnosis was residuals of old boxer's fracture, right hand. 

In January 2002, a VA examiner indicated that the Veteran had 
bilateral carpal tunnel syndrome.  An additional VA record 
from July 2002 shows that the Veteran had possible arthritis 
in his wrist and small fingers. 

A VA rheumatologist stated in April 2003 that the Veteran had 
joint pains in multiple sites, and she was not sure if it was 
mostly posttraumatic degenerative type arthritis or 
inflammatory arthritis.  A VA electromyography performed in 
July 2003 resulted in findings compatible with right carpal 
tunnel syndrome.

In November 2004, the Social Security Administration (SSA) 
determined that the Veteran was disabled due to personality 
disorders, with a secondary diagnosis of "sprains and 
strains-All Types".  The effective date of the disability 
award was in June 2002.  The medical records associated with 
the SSA determination did not include an etiology opinion as 
to the right hand pathology.

During a July 2009 VA neurology examination, the Veteran 
stated he had problems off and on with his right hand during 
service, but was unclear as to a date or detailed history of 
injury or exact onset of his problem.  He reported that he 
developed numbness and tingling for his bilateral upper 
extremities with his military service, and that he was 
diagnosed with carpal tunnel syndrome in 2003.  Upon nerve 
conduction study, the diagnosis was moderate carpal tunnel 
syndrome.  The examiner opined that although the Veteran 
claimed symptoms since being in the military 20 years ago, he 
did not expect carpal tunnel symptoms of this minor degree 
with no atrophy of muscles and no weakness can be attributed 
to an injury that long ago.  The examiner further noted that 
it was more likely than not unrelated to service, due to 
chronicity and lack of significant clinical findings. 

In a July 2009 VA orthopedic examination report, the examiner 
referenced the July 2009 nerve conduction study and the 
diagnosis of moderate carpal tunnel syndrome.  The examiner 
opined that if the Veteran's carpal tunnel syndrome existed 
so many years ago, this carpal tunnel syndrome should get 
worse with time and this did not happen.  The examiner noted 
that the Veteran indicated he had had 50 jobs since service 
and that many of them involved manual labor.

Analysis

Having reviewed the record, the Board finds the persuasive 
medical evidence demonstrates that right hand carpal tunnel 
syndrome was not incurred or aggravated as a result of an 
injury or disease during active service.  Although the 
evidence of record includes complaints of numbness in the 
hands since 1993, the July 2009 VA examiners' opinions 
persuasively demonstrate that the Veteran's present right 
hand carpal tunnel syndrome was not incurred as a result of 
active service, or incurred in service.  The VA examiners are 
shown to have conducted a thorough examination of the Veteran 
and to have reviewed all the evidence of record.  The July 
2009 VA neurologist noted that he did not expect carpal 
tunnel symptoms of this minor degree with no atrophy of 
muscles and no weakness can be attributed to an injury that 
long ago.  The demonstrated thoroughness and review of the 
complete record for these opinions warrant a greater degree 
of probative evidentiary weight.

While the Veteran may sincerely believe that his present 
right hand carpal tunnel syndrome was either incurred or 
aggravated during service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; see also Espiritu, 2 Vet. App. 492.  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  In this case, although the 
Veteran has provided statements of what he observed regarding 
his right hand, given the complex medical nature of carpal 
tunnel syndrome, the Board places more weight on the medical 
findings and opinion of physicians to establish the etiology 
and medical causation of this disorder. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right hand is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


